DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/05/2022 has been acknowledged.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
“a succession of first portions of material” in Claim 1 line 16 should read as -- a succession of first portions of the material --.
“a succession of second portions of material” in Claim 1 line 18 should read as -- a succession of second portions of the material --.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a supplying line for supplying material in claim 1 line 2
a first machining unit for machining that material in claim 1 line 4
a second machining unit for machining that material in claim 1 line 8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 line 8 recites the limitation “a first direction and return strikes in an opposite direction”. However, a first direction and an opposite direction are already introduced in claim 14 line 5, therefore it is not sufficiently clear from the claim language if this first direction and opposite direction are the same directions respectively or different directions, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the first direction and return strikes in the opposite direction”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 3,672,248 to Tsujimura.
As per claim 14, Tsujimura discloses a machining method comprising the steps of:
[14] supplying material (web material 1, Fig 1-10) in an advancement direction (right to left in Fig 1-8) with a continuous supply motion (Col 2 line 44-46); performing machining tasks on a succession of first portions (A1, and A2 in Fig 1-8 and see A in Fig 10) of said material by a first machining unit (blade A, Fig 1-8) that is movable with outward strokes in a first direction (see Fig 1-8); performing machining tasks on a succession of second portions (B1 and B2 in Fig 1-8 and see B in Fig 10) of said material by a second machining unit (blade B, Fig 1-8) that is movable with outward strokes in the first direction and return strokes in the opposite direction (see Fig 1-8), said second portions being at least partly different from said first portions each second portion being at least partly spaced from each first portion in said advancement direction (see Fig 1-10; Col 1 line 66 - Col 2 line 43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2014/0174268 to Sale in view of JP 2013-206692 to Akikusa (translation of description provided by the examiner) in further view of US 3,672,248 to Tsujimura.
As per claims 1 and 10-12, Sale discloses a machining apparatus comprising: 
[1]a supplying line (see supply path 5 in Fig 2) for supplying material with continuous motion in an advancement direction (see advancing direction 6 in Fig 3): a first machining unit (cutting device 7, Fig 1-9) for machining the material arranged along said supplying line and operable between a closed position to perform machining tasks on a portion of material (see closed position shown in Fig 7-8) and an open position to avoid interfering with the material (see open position in Fig 9); a control device (“electronic control unit”, Para 0036-0036 and Para 0055) connected with said first machining unit for controlling said first machining unit to machine a succession of first portions of material-spaced apart from one another along said advancement direction (see Fig 6-9; Para 0035-0036, 0042-0047, and 0055); wherein: operation of said first machining unit includes an outward stroke in said advancement direction (see Fig 6-9; Para 0047).
[10] wherein said first machining unit is configured for performing at least one of the following machining tasks on the respective portions of material: cutting/blanking, removal of material, and forming (Para 0022). 
[11] comprising a dragging device (dragging devices 10 and 11) arranged for dragging the material with continuous motion along said supplying line in said advancement direction (Para 0033). 
[12] wherein said dragging device is arranged downstream of said first and second machining units (see Fig 1). 

As per claims 1-9, Sale does not explicitly disclose a second machining unit downstream of the first machining unit and similar to the first machining unit so as to be operable between a closed position to machine a portion of the material during an outward stroke in the advancement direction and an open position that avoids interfering with the material or the associated limitations of claims 2-9.
However, simply providing a second machining unit similar to the first machining unit is a mere duplication of parts which would only involve routine skill in the art and would have been an obvious choice to one of ordinary skill in the art in order to increase the production speed of the machining apparatus.
Further, secondary reference, Akikusa discloses a similar machining apparatus for performing machining work of forming wherein two machining units (press machines 16 and 17, Fig 1-6) are arranged along a supply line (see conveyance means 12, Fig 1) for continuously supplying a material (sheet-like electrode 11, Fig 1-6), wherein each of the machining units are operable between a closed position to perform machining tasks on a portion of the material respectively (see Fig 2b-c, 3f-g, 4j-k, 5n-o, and 6r-s) and an open position to avoid interfering with the material (see Fig 2a, 2d, 3e, 3h, 4i, 4l, 5m, 5p, 6q, and 6t), and wherein operation of the first machining unit and the second machining unit each include an outward stroke in an advancement direction of the material when the machining units are in the closed position (see Fig 2b-c, 3f-g, 4j-k, 5n-o, and 6r-s) and a return stroke in an opposite direction to the open position (see Fig 2d, 3e, 3h, 4i, 4l, 5m, 5p, 6q, and 6t); wherein the first machining unit is configured to machine first portions of the material different from second portions of the material (see portions of sheet-like electrode 10 other than non-compressed portions 11a in Fig 2-6 wherein portions machined by press machine 16 are shown with lines and the portions machined by press machine 17 are shown with dots) that the second machining units machines with alternating first portions between second portions and first portions between second portions (see Fig 2-6); wherein the first portions are spaced apart from one another at a constant pitch and the second portions are spaced apart from one another by said constant pitch such that the first portions and second portions are arranged alternately between themselves at a reciprocal distance equal to half the pitch (see Fig 2-6); wherein the first machining unit and the second machining unit are configured to perform the same machining tasks on the material wherein the machining is heat treatment (Para 0032 line 4-8; Para 0037 line 13-18) and forming (see Fig 2-6; Para 0024-0030 and 0033-0037).
Furthermore, third reference, Tsujimura discloses a similar machining apparatus wherein two machining units (blades A and B, Fig 1-8) configured for performing the same cutting machining tasks on a material (web material 1, Fig 1-10) that are provided one after another in the advancement direction (right to left in Fig 1-8) that both adopt a closed position to machine a portion of the material during an outward stroke in the advancement direction and an open position that doesn’t interfere with the material during a return stroke in an opposite direction (see Fig 1-9) and wherein the first machining unit (A) is configured to machine first portions (A1, and A2 in Fig 1-8 and see A in Fig 10) of the material (1) spaced apart at a constant pitch in the advancement direction (see portions A in Fig 10 that are separated by a constant pitch represented by the width of portion B which is the same as the width of portions B; see below annotated Fig 10) and the second machining unit (B) is configured to machine second portions (B1 and B2 in Fig 1-8 and see B in Fig 10) of the material (1) spaced apart at a constant pitch in the advancement direction (see portions B in Fig 10 that are separated by a constant pitch represented by the width of portion A which is the same as the width of portions A; see below annotated Fig 10) different from the first (see A and B in Fig 10), wherein the first portions and second portions are arranged alternatively between themselves at a reciprocal distance that is equal half said pitch (see portions A and portions B in Fig 10 that are separated by a distance of half the pitch between portions A and portions B respectively; see below annotated Fig 10) (Col 1 line 66 - Col 2 line 43).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Sale with the aforementioned teachings of Akikusa and Tsujimura as to provide a second duplicate machining unit downstream of the first machining unit that is controlled by the controller to perform the same machining tasks on different alternating portions of the material spaced from each other by a constant pitch since such a duplication of parts would only involve routine skill in the art and with the reasonable expectation that providing two machining units instead of one machining unit would increase the production speed of the machining apparatus as would be understood by one of ordinary skill in the art and with the reasonable expectation this would further allow for the material to be fed continuously while both machining units machine the material to increase the efficiency of the machining apparatus, that this would reduce the shear stress on the material thereby reducing peeling and/or breaking of the material (Akikusa: Para 0017) while efficiently machining the material (Akikusa: Para 0018), and that this would increase the accuracy of the machining apparatus (Tsujimura: Col 3 line 1-10).


    PNG
    media_image1.png
    332
    714
    media_image1.png
    Greyscale




Response to Arguments
Applicant's arguments filed on 01/05/2022 regarding claim 1 being rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2014/0174268 to Sale in view of US 3,672,248 to Tsujimura have been fully considered but they are not persuasive in view of JP 2013-206692 to Akikusa (see above rejection).
The applicants argue that the Tsujimura reference is not properly combinable with the Sale reference because one of ordinary skill in the art would not have to transform the machine described in Sale with the continuous feeding apparatus as described in Tsujimura which does not disclose an independent continuous feeding.
However, the office action is not relying on Tsujimura for providing a continuous feeding apparatus, but rather providing evidence of a machining apparatus that include two identical reciprocal machining units (in the case of Tsujimura, two punching/cutting and feeding units) that work on separate spaced apart sections of the material. Further, since the Sale reference already discloses continuous feeding, one of ordinary skill in the art would not need to look to the feeding aspect of the machining units of Tsujimura, but rather only the machining aspects of the machining units. Furthermore, the Akikusa reference discloses a similar machining .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 8 AM and 4 PM, with alternate Fridays off.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729